 368DECISIONSOF NATIONAL LABOR RELATIONS BOARDCarpet Man,Inc.andUnited Brotherhood of Car-penters and Joiners of America,Local No. 254,AFL-CIO,and its Agent William Fink and StellaP.Mable,An Individual.Cases 8-CA-4565 and8-CB-1 122March 15, 1968DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 24, 1967, Trial Examiner GeorgeJ.Bott issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner'sDecision. He also found that Respondents had notengaged in certain other unfair labor practices al-leged in the complaint. Thereafter, the RespondentUnion filed exceptions to the Trial Examiner'sDecision and a supporting brief. The GeneralCounsel-and the Respondent Employer filed excep-tions to the Trial Examiner's Decision and support-ing memoranda.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion, the exceptions the memoranda, the brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent that they are con-sistent with the following.The complaint in the instant case alleges twoseparate violations of Section 8(a)(3) and (1) andtwo corresponding violations of Section 8(b)(2)and 1(A). The charges relate to the reduction incompensation and eventual discharge of Mrs. StellaMable.On April 4, 1966, Mrs. Mable was employed byCarpet Specialty Company, a company engaged inproviding carpet installation services to carpetdealers, to work in its office. She was hired by Le-land Freedman, attorney for Carpet Specialty. Inaddition to various fringe benefits, Mrs. Mable waspromised a substantial bonus for installing officeprocedures and business forms. In November 1966Carpet Specialty moved to a new location whereRespondent Carpet Man was also located. Mrs.170 NLRB No. 45Mable was told by Freedman, in the presence ofCarpetMan's owner, Edward Gurski, - that shewould -work for both firms. However, on January23, 1967, Carpet Specialty went, out ofbusinessbecause of tax difficulties. Thereafter, Freedmanbecame secretary of Carpet Man, Carpet Man tookover all of Carpet Specialty's accounts and carpet-layers,andMrs.Mable 'continued to work forRespondent Carpet Man.Mable's duties for both companies includedkeeping books, answering the telephone, recordingwork orders, scheduling carpet installation, andorally relaying work assignments to the carpet-layers.On February 9, 1967, while working in CarpetMan's office, Mable received a telephone call fromRespondent Union'sbusinessrepresentative,Wil-liam Fink, protesting Carpet Man's failure to pay itscarpetlayerson time.- (Carpet Specialty had had acontract with the Respondent Union.) In the courseof their conversation Fink told Mable that, sinceMable's duties included the assigning of union car-petlayers, he considered her to be similar to a"foreman on the job" and therefore he wanted herto join the Union. Mable refused and Fink thenthreatened to call a strike. ^ Later that day, inresponsetoMable's inquires,Gurski told Mablethat she would not be compelled to join the Union.On February 11, Gurski met Fink at the unionhall and they executed a contract covering all ofCarpet Man's carpetlaying employees. During thismeeting,Fink commented that the carpetlayers hadcomplained about Mable's giving them orders. Finkasked Gurski if it were intended that Mable con-tinueperforming this function. Gurski assured Finkthat Mable would be confined strictly to office mat-ters and would no longer make work assignments.On Mondaymorning,February 13, Freedmantold Mable that Gurski had met with the Union andit had been decided that Mable had to leave CarpetMan's employ. Freedman promised Mable time toseek anotherposition.However, he also informedher that her salary would be reduced from $125 to$90 a week and certain fringe benefitswould nolonger be paid. The assertedreasonfor the reduc-tion in Mable'scompensationwas Carpet Man'seconomic inability to pay the higheramount.Despite beingtold again,sometime in March,that the Company was underpressureof the Unionto discharge her,Mable continued to work forRespondent Carpet Man. However, on a few occa-sionsduring this period,Mable was also told byFreedman that CarpetMan was experiencingeconomic difficulties and it couldn't afford to retainher much longer. CARPhf MAN, INC.369Around the middle of March, Union Representa-tive Fink telephoned Gurski, and, when Mable an-swered the telephone, he commented, "Oh, you'reworking now as secretary; you're getting $90 aweek. Fine. Just so we know its according to ourterms."On Friday, March 31, Gurski again told Mablethat the Company was being pressured by theUnion and Mable would have to leave its employ.Nevertheless, on Monday, April 3, Mable reportedfor work. However, this time, Gurski emphaticallyterminated Mable's employment telling her that hecould not withstand the pressure of the Union anylonger and had to discharge her.On the same day that Mable was discharged,Respondent Carpet Man also laid off four unioncarpetlayers and its other office employee. Mablehas never been replaced and Freedman now per-forms the bulk of the office work.SUMMARY, ANALYSIS, AND CONCLUSIONSThe Trial Examiner found that, in reducingMable's compensation on February 13, the Respond-entwas motivated primarily by economic con-siderations. In addition, he noted the lack ofevidence to support a finding that the Unionrequested that Mable's salary be reduced. There-fore, he recommended that this aspect of the com-plaint be- dismissed as not being established by apreponderance of the evidence. We- agree with theTrial Examiner's conclusion that the General Coun-selhas not met his burden of proving that thereduction in compensation violated either Section8(b)(2) and (1)(A) and/or 8(a)(3) and (1).-Inreaching this conclusion, we find particularly rele-vant the economic difficulties of Carpet Man andits predecessor, Carpet Specialty, as establishing avalid economic motive for Mable's salary reduc-tion.The Trial Examiner did find that Mable'sdischarge violated 'Section 8(a)(3) and (1) and8(b)(2) and (1)(A). He concluded that Mable'sfailure to join the' Union resulted in continuingunion requests thatMable be discharged and' thatCarpet Man ultimately succumbed to this pressure.We do not believe-that the record supports a find-ing that Mable was discharged for discriminatoryreasons.The available evidence does not indicate that theUnion sought Mable's discharge. In fact, UnionBusiness Representative Fink's statement to Mablein the middle of March ("Oh, you're working nowas secretary; you're getting $90 a week. Fine. Justso we know its according to our terms") indicatesthat the Union was no longer concerned with Mable.Fink appeared satisfied that Mable was being con-fined to strictly office matters in accordance withGurski's assurance to him when they executed theircollective-bargaining agreement in February. Theabove-noted conversation was the only contact thatFink had with Mable after the contract was 'signedon February 11.The evidence is consistent with a finding thatMable's discharge was prompted by economic con-siderations. It has already been noted in relation toMable's reduction in compensation that CarpetMan had a history of economic difficulties. On thesame date that Mable was terminated, four unioncarpetlayers and Carpet Man's other office em-ployee were also discharged. In addition, Mable hasnever been replaced and most of her functions arenow being performed by Carpet Man's corporatesecretary, Freedman. Under the circumstances, ofthis case, we do not believe that the General Coun-sel has met his burden of proving, by a preponde-rance of the evidence, that Mable's discharge wasmotivated by discriminatory reasons and therebyviolated section 8(b)(2) and (1)(A) and/or 8(a)(3)and (1) of the Act.Accordingly, we shall order that the complaint,in its entirety,' be dismissed.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.'We donot find it necessary to determine whether the statements toMable that the Union was seeking and ultimately caused her dischargewere in contravention of theAct. Underthe isolated circumstances inwhich these statements were made, any such finding would constitutenothing more thana dennnimis violation.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT,TrialExaminer:Uponchargesof unfair labor practicesfiled against Respondents,herein called the Company and the Unionrespec-tively, by, Stella P.Mable on April 12, 1967, andMay 29, 1967, in Case 8-CA-4565, and on April12, 1967, in Case 8-CB-1122, the General Counselof the National LaborRelations Board issued aconsolidated`complaint and notice of hearing onMay 31, 1967,allegingviolationsof Sections8(a)(1) and(3) and 8(b)(1)(A) and (2)-of the Na-tionalLaborRelationsAct, as amended,herein350-999 0 - 71 - 25 370DECISIONSOF NATIONALLABOR RELATIONS BOARDcalled the Act.' Respondents filed answers denyingthe essential allegations of the consolidated com-plaint,as amended,and a hearing was held beforeme at Cleveland,Ohio,on July 17,1967. Sub-sequent to the hearing,General Counsel,the Com-pany,and the Union filed briefs which I have care-fully considered.Upon the entire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTpany until January 23, 1967,when it went out ofbusiness because of tax difficulties.InNovember,1966 Carpet Specialty Companymoved to a new location in Cleveland whereRespondent Carpet Man, Inc.,was also located.Carpet Man was owned and managed by EdwardGurski,and Freedman told Mable in Gurski'spresence,when she reported at the new location,that she would work for both companies.This shedid until January 23, 1967,when Carpet Specialtyclosed.Her duties for both companies includedkkeeping books,answering the telephone,recordingCOMPANYwork orders, -scheduling carpet installation, andRespondent Employer is an Ohio corporationwith its principal office and place of business inCleveland, Ohio,where it is engaged in the businessof providing carpeting installation services to carpetdealers.Respondent Employer annually providesservices in excessof $50,000 to otherbusiness en-terprises,one of whichis engaged in the operationof retail stores from which it annually receivesrevenues in excessof $500,000 and receives at itsOhio operations goods valued in excessof $10,000directly frompoints outside the Stateof Ohio.Respondents concede, andI find, that Respond-entCompanyisan employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.ILTHE LABOR ORGANIZATION INVOLVEDRespondent Union is a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe issue is whether Stella P. Mable, the Charg-ing Party,had her compensation and other benefitsreduced and was subsequently terminated. byRespondentCompany atthe instance of Respond-ent Union because she refused to join the Union.B.The FactsMrs. Mable was hired by Carpet Specialty Com-pany as an office employee in April 1966. Mable,who appears to have been competent and ex-perienced in office procedures, was told when hiredby Leland Freedman,attorney for Carpet SpecialtyCompany, that she would receive, in addition to hersalary,a 2-week vacation,paid hospitalization andlife insurance,severance pay, increases in salary upto a maximum of $150 a week,and a substantialbonus for installing office procedures and businessforms.Mable worked for Carpet Specialty Com-orally relaying work assignments to the carpetlayersfrom Gurski.On January20, 1967,Freedman told Mable, inGurski's presence,that Carpet Specialty Company'saccounts were being transferred to Carpet Man,and to telephone all customers and advise themthat Carpet Man would service them in the future.Freedman also informed Mable that she wouldwork for him and Gurski and function as she had inthe past.After theaccounts were transferred toCarpet Man, Carpet Man employedall of CarpetSpecialtyCompany'scarpetlayers,andMable'sresponsibilitiescontinued as before.Freedmanbecame secretaryof CarpetMan, and Carpet Spe-cialty Company dissolved.When Freedman first hired Mablein April 1966he told her that she would have some authority tohire and fire carpetlayers.On December 15 Mableterminated a carpetlayer,but after Fink, theUnion'sbusiness representative,visited the shopand talked with Freedman about the employee'srelease, Freedman told Mable that she no longerwould have any power to hire or fire anyone.Thereafter,however,Mable's duties remained thesame in every respect except that she no longer hadanything to do with hiring or firing carpetlayers.On February 9, 1967,while working in Respond-ent'soffice,Mable got a telephone call from Finkprotesting Respondent's failure to pay its carpet-layers on time. Fink seemed to hold Mable respon-sible for the delinquency,but she explained that shewas blameless, since Freedman had not given herthe men's checks.At thatpoint,Mable said, Finktold her that he wanted her to come to the Union'soffice and join the Union.Mable refused,and shesaid that Fink threatened to call a strike and puther out of work if she did not comply.Mable con-ceded that the entire conversation lasted about 45minutes and that other topics which she could notremember were discussed.On cross-examinationshe recalled that during the conversation Fink ob-jected to her practice of "calling the fellows andtelling them where to go."She said she argued withFink that she, as an office employee,"dispatchingthe work to the men, telling them where they had'The complaint was amended on July 5, 1967, in a minor respect. CARPET MAN,to go from day to day" was not required to join theUnion as she would if she were a "foreman in thejob." According to her, Fink replied that if "shecontinued to do the assigning" of work she wouldhave to become a member of the I Tnion.Later that day, Gurski told Mable that the em-ployees had complained to the Union about notgetting paid, and he intended to "find -out what itwas all about." He also told her that she "was notto become a member of the Union." On February10,whileGurski was driving Mable home afterwork, he discussed "the union ... during the trip,"according to Mable, and said he had a meeting ar-ranged with Fink on the weekend.Gurski met Fink at the union hall on February 11and signed a contract with the Union covering allcarpetlaying employees. It is conceded that thecontract does not cover office employees, and it isalso clear that, during his meeting with Gurski, Finkcommented that the carpetlayers had complainedaboutMable giving them orders, and asked if itwere intended that she continue to do so. I alsofind, as Gurski testified, that he told Fink thatMable would no longer make work assignments,but would be confined to office matters.On Monday morning, February 13, Freedmantold Mable that Gurski had met with the Union andithad been decided that "they had to get rid of"her. Freedman said he "felt bad" about the entirematter, but he also intended to reduce her salaryfrom $125, to $90 a week and cease paying thepremiums on her hospitalization and life insurance.Freedman- promised Mable time to seek anotherposition, but he added that "they are already underpressure of the Union and had to dispose of" her.IVlable reminded Freedman that she had not joinedthe Union because she was loyal to the Company,and she "begged him to fight this thing," but Freed-man replied that-"he could not afford to fight itbecause they could not afford to have their shopclosed down, and they had to, go along with it.Mable responded that she would accept Freed-man's decision if he paid her all he had agreed topay her when she was hired. Freedman said hewould think about it.Mable did not leave Respondent Company's em-ploy immediately, and, about a month later, shehad another talk with Freedman about her status.Gurski was present during the conversation, andMable testified without contradiction that Freed-man told her again that "they were under pressureof the Union to get rid of her" and wanted to knowwhen she would resign. Once more she told him tocompensate her as he had agreed earlier, and'shewould leave, but not before. Mable also had oneother brief conversation with Union RepresentativeFink before she left Carpet Man. I find, in accordwith her testimony, that, around the middle ofMarch, Fink telephoneed Gurski, and, when MabledThere is also some evidence in Gurski's testimony,however, that anemployee, who he said works "on and off," takes telephone calls when he isthere and does some scheduling of workINC.371answered the telephone, he commented, "Oh,you're working now as secretary; you're getting $ 90a week. Fine. -.lust so we know its according to ourterms."Mable also testified without contradiction thatGurski also told her on March 31, 1967, "that theywere under the pressure of the Union and that[she] would have to leave." Nevertheless, on April3,Mable reported for work, but this time Gurskipaid her off, telling her that "I can't have the pres-sure of the Union. I just can't have you." Mabletelephoned Freedman at home and protested thatshe had not been paid all that she claimed theCompany owed her. She asked him if he couldn'tafford to pay her, and he replied that "money is noproblem," but he felt that he owed her nothing.Gilbert Kuhrt, a carpetlayer, was on layoff fromCarpet Man during part of February 1967, and, onFebruary9, was sentto a job at the Sheraton MotorInn by the Union. Also working with him on thisjob were other Carpet Man employees, includingSmullens,CarpetMan's shop steward, During acoffeebreak conversation, Smullens told the em-ployees that he had talked with Mable'"and fromnow on the shop was going to be run according tothe Union contract." At that point, according toKuhrt,whose testimony I credit,BusinessRepresentative Fink announced that he also hadtalked, with Mable and informed her that since shewas "scheduling" the men she must become aunion memberif she wanted to continue "schedul-ing ..work." Kuhrt agreed on cross-examinationwith the suggestion that Fink told the'group thatMable, in order to be able to "tell the men what todo" would have to join the Union, and that she"couldn't be ordering Union men around unless shewas a Union member."Edward Gurski, Respondent's president, activelymanages the business,and he stated that Mableassistedhim in operating his office. Some of her du-tiesup to the time of her discharge, he said, were to"take calls, do the bookkeeping," talk with dealers,and record the date on which carpets' were to be in-stalled.He added that "she checked out the menwhen they turned their time in," but he.did not in-clude at this stage of his testimony Mable's activi-ties concerningscheduling and assigning men tojobs.Gurski said that before Mable was' employed thesize of hisbusinessdid not'require an office staff,and, after she was hired his increased business didnot warrant the additional overhead incurred byher employment. He said that because of increasedexpenseshe laid off four carpetlayers (mechanics)and also told Freedman that there wasn't enoughbusinessto justify having Mable employed in the of-fice fulltime.Since Mable's dismissal,Gurski said,he has done the office work himself, and Freedmanhas done the billing and the bookkeeping.' Gurski 372DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid that Respondent was not making a profit at thetime of the hearing, and he felt that he could not af-ford additional office hel at the moment.Gurski stated that Mable's salary was reducedand her paid hospitalization eliminated by Respond-ent Company on February 11 because he couldnot afford to continue the payments, and he deniedthat Fink or anyone else from" the Union requestedit.He also denied that Fink had ever requestedMable's discharge.Gurski signed the contract with the Union cover-ing carpetlayers on February 11, 1967, and he saidwhile he, was at the Union's office executing theagreement,Fink- inquire, "Now, what is Mrs.Mable going to be?" He told Fink that because ofbusinessconditions he was not sure that Mablewould continue to be employed, but he was an--ticipatingmore work, and, if he retained Mable, "itwill be a matter of working in the office, takingcare of the books; thatit ismy company,Iwouldrun it." On cross-examinationhe added that Finktold him that employees had complained aboutMable giving them their orders, and asked him ifthis practicewas goingto continuue.3 This is whatprompted him to reply, "No, sheisn't because itsmy shop and I'-m runningthe shop."Fink men-tioned Mable again when he telephoned Gurski onanother union matter about a month later. Gurskisaid Fink said, "I see you have Stella working in theoffice now. The menare all,happy now. Lots ofluck."He denied, however, that Fink had everasked him to require Mable to join the Union orthat there had been strikes or threats of strikes bythe Union between February 11, 1967, the date hesigned the union contract, and March 31, 1967,when Mable was terminated.WilliamFink,RespondentUnion'sbusinessrepresentative, testified that he talked with Mableon the telephone on February 9, 1967, "in regardto some of the complaints I had from the men(about) her setting quotas on work and things, thatthey came to seeme ... about." Examples of com-plaintswere "she would dismiss them and shewould refuse to pay overtime and that sort of thing,assignments." Fink said he told Mable that if shemeant to "continue as -a superintendent" he would"have to ask her to make application to join theUnion." He denied, however, that he insisted thatshe come to his office to join or state that if shefailed to join he would, show her, bycalling a strike,that the Union was more powerful than the Com-pany. He conceded that the Union's office was me-tioned during the conversation, but he explainedthis reference as just,', informing Mable that "if sheshould want to come, down and find out any infor-mation on the Union, she could come down when-ever she wished."Fink testified that on no occasion after February9, 1967, did he ask Mable to join the Union or askanyone else to request her to join. He admitted thathe'mentioned Mable to Gurski at the contract sign-ing, but he explained this - as being in the contextof "discussing some of the problems we had with"Carpet Specialty Company, Respondent's predeces-sor.He maintained that he did not at that time askGurski to require Mable to join the Union becauseGurski told him that Mable would be "restricted tothe office" in the future, and so "There would beno reason for her to belong to the Carpenters'Union as an office worker."Fink also said that to the best of his knowledgehe never discussed with Freedman. having Mablejoin the Union, and he denied that he had everasked Respondent Company to dismiss her orreduce her compensation.--C. Analysis, Additional Findings and Conclusions in_Mable's case1.The Company's responsibilityThe Union was much preoccupied with and con-cerned about Mable's office functions as they af-fected the employees in the unit. Before CarpetMan came into the picture, Mable had discharged acarpetlayer at Carpet Specialty Company and, aftera visit from Fink, Freedman told her that she wouldno longer have anything to do with hiring and fir-ing.Yet, except for this diminution in functio..,Mable's duties remained as they were in the past, asshe testified without contradiction. These dutiesand functions, it is apparent from her testimony andFink's, included scheduling of installations and as-signing carpetlayers to specific jobs. It was in thisarea that friction between her and the Uniondeveloped, for the record shows that the employeesand the Union were unhappy and complained abouther actions. Fink, for example, in his Februarry 9,1967, telephone conversation with Mable, admitteddescribing her as acting like a "superintendent"and said he had complaints from the men aboutmany of Mable's actions, including "assignments."Smullens,the Carpet Man job steward, accordingto Kuhrt's undenied and credible testimony, said hehad talked with Mable and "from now on the shopwas goingto be run according to the Union con-tract." At.the same time, Fink said that he too hadtalkedwithMable and complained about her"scheduling" work and giving orders to union menwhen she was not a member of the Union. It is clearthatMable occupied a position, or the Unionthought she did at least, more important than mere-ly that of a bookkeeper or a telephone answerer,'At another point in the record Gurski described Fink's inquiry in thisfashion. "What about Stella' Is she going to run the workroom and give themen orders?" CARPET MAN, INC.373and this made- the men, and consequently theUnion, "unhappy. "4'Respondent Employer knew that the Union was"unhappy" about Mable and told her so. It is alsoclear that Respondent attributed its decision toeliminate Mable to this Union discontent or "pres-sure," as Respondent's agents described it. Within afew days of Fink's telephone call to Mable in whichhe admittedly mentioned and criticized her activi-ties in the employee area, and on the first workingday after Respondent signed a contract with theUnion and was questioned by Fink about Mable'sfunctions, Freedman told Mable that RespondentCompany was getting "pressure" from the Unionand had to "dispose" of her. About -a month later,Freedman again asked for Mable's resignation, re-peating that the Company was "under pressure ofthe Union to get rid of" her. Gurski twice askedMable to quit her employment, explaining hisrequest by demands the Union was making on him.AlthoughGurski denied that the Union hadrequestedMable'sdischarge,allofMable'stestimony concerning his and Freedman's state-ments about the reasons for Respondent Em-ployer'sactions in her regard stands uncon-tradicted, and is potent evidence of Respondent'smotivation.Although Freedman and Gurski did not con-tradictMable in regard to their references to theUnion's pressure on them to get rid of her, Gurskitestified that he discharged her because the Com-pany's business did not justify her retention. In myopinion, and I find, Respondent Company did havesome economic problems and this may very wellhave played some part in its decision to reduceMable's salary, eliminate her paid hospitalizationand other insurance, and abolish her job and spreadits functions among others. Respondent's predeces-sor,CarpetSpecialtyCompany,was a taxdelinquent, and Internal Revenue was apparentlyinvolved in freezing its accounts receivable and newbusiness. It also appears from Fink's testimony thatemployees were not being paid on time, and theCompany was behind in its payments to the Union'shealth and welfare plan. Gurski (Carpet Man) tookover Carpet Specialty Company's accounts, butGurski also employed Mable who had made heremployment agreement with Freedman some timebefore. Gurski said the business was not presentlymaking a profit, and, although Mable, who hadknowledge of Respondent's affairs, said that theearly, months of the year are normally slow months,and although it also appears that, financially,Respondent did better in March than it did inFebruary, it is also a fact that Respondent laid offcarpetlayers and an office clerical after it took overCarpet Specialty Company's business.I find that Respondent's motives in Mable's casewere mixed, that they were partly economic andpartly discriminatory. In my opinion, the economicconsiderations were particularly overriding in- re-gard to the reduction in salary and elimination ofhospitalization and insurance payments. In anycase, there is no evidence that-the Union suggested,and it seems to me that it would have been point-less for it to have suggested this course of conduct;and I think it equally unrealistic that RespondentCompany would have utilized such a deviousmethod to make Mable quit when it was otherwiseso candid about why it was trying to get rid of her. Iwill, therefore, recommenddismissalof the allega-tion of the complaint that Respondent Employer'sconduct was illegal in this regard, as not beingestablished by a preponderance of the evidence.On the other hand, I find on the basis of thetestimony of Mable, Kuhrt, Gurski, and so much ofFink, as I have already referred to and credited,and particularly on the basis of the uncontradictedadmissions of motive attributed by Mable to Freed-man and Gurski, that Respondent Company wassubstantially motivated in discharging Mable by theUnion's displeasure with her practice of assigningwork to union men while not a member of theUnion, and by a desire to placate the Union and re-lieve itself of the "pressure" the Union was exertingin its direction.Mable, as an office worker, was notrequired to be a member of the Union, and there isnothing in the record which would, in any case, jus-tify the Unionin insistingthat she not perform herregular office functions, including dispatching ofemployees to jobs as she had done in the past, un-less she joined the Union. By discharging Mable inthe circumstances described, Respondent Employerviolated Section 8(a)(3) and (1) of the Act.'2.The Union's responsibility for Mable's dischargeAlthough I " have found that Respondent Em-ployer, through Gurski and Freedman, told Mablethat the Union wanted her to join the Union andwas pressuring the Company to get rid of her, ad-missions of motive as clear as these are not found inthe remarks of Fink or any other union representa-tive, and the case against the Union, therefore, isnot as strong as that against Respondent Employer.In my opinion, however, and I find, the record doessupport a finding that Business Representative Finkcaused the Company to discharge Mable by "pres-suring," suggesting, or insisting that it make MableWhether Mable arrogated these functions or had them delegated to herisnotcrystal clear in the record. Freedman told her she had no moreauthority in the employment area in December 1966, but she said she con-tinued to telephone men and tell them what jobs to go to as she had before.Gurski, on the other hand, seemed to down play her functions in histestimony,- suggesting that her contacts with the men were restricted tomerely checking them when they turned in their time worked,but he con-ceded that he had complaints from Fink about Mable giving the carpet-layers orders'Radio Officers'Union [A.Bull SteamshipCompany] v. N.L R.B., 347U.S. 17, 42. 374DECISIONSOF NATIONAL LABORRELATIONS BOARDjoin the Union or relieve her from any responsibili-ty for acting for the Company in the workassign-ment area.Certain circumstances support this con-clusionwithout reference to what Respo dentCompany told Mable about the Union's deman s.sFirst of all,Mable was an impressively crediblewitness,and Icredit her testimony that Fink, in hisFebruary 9, 1967, telephone call, after objecting toher calling carpetlayers and telling them where toreport for work, told her that if she did not join theUnion she would no longer be able to perform thatassignment. I also find that when Mable argued thatshe was not a foreman but an office employee whodid, not have to join the Union and could see nobenefit to be derived from union membership, Finkthreatened to call a strike, which would result inthe loss of her employment, if she did not come tothe unionoffice and apply for membership. It isclear from the testimony, including Fink's, that theUnion was seriously interested in Mable's activitiesin the employee field. Fink said he had receivedcomplaintsabout her from the men regarding "as-signments," and he conceded that during his con-versationwith her he mentioned something abouther joining the Union and visiting the union officeas well. I discredit his version, which I thought wassoftened and reduced in intensity to make it moreacceptable, that he did not tell Mable to come tohis office to join the Union but told her rather that"if she should want to come down and find out anyinformation on the Union, she could come downwhenever she wished."Mable's account of her conversation with Finkfinds corroboration in Kuhrt's testimony that Fink,on the sameor the, day after Mable said he talkedwith her, announced to a group of union carpet-Iayers that he had told Mable that she must becomea unionmember if she intended to continue'scheduling work.When Gurski met with Fink to sign a contractwith'the Union, Fink wanted to know what Mable'sduties weregoing to be. On the following Monday,Respondent Employer began its efforts to rid itselfof Mable. Regardless of what Freedman'or Gurskisaid abouttheir reasons for this action, the timingitself in relationto Fink's telephone call to Mable,the signingof a unionagreement,and his inquiryaboutMable's future, is some evidence that thepressure that the Respondent Employer was puttingon Mable was a direct result of the "pressure" thatFinkwas putting on it.Respondent Union did notlose interestinMable as time went on. In March,Fink noted when talking to her that he understoodshe was nowrestricted to the office, and had hadher pay cut.But Mable'sduties had not changed,for she was still relaying orders to the men, and'Mable's testimony about what Freedman and Gurski told her motivatedthem in her case was admitted for the limited purpose of establishing theCompany's motive, not as evidence of the Union's attempts to cause herFreedman and Gurski were continuing their effortsto make herquit.Icannot believe that the Union,under these circumstances,lost interest in Mable'sfunctions and her status,'and I conclude that itmaintained its pressure on Respondent-Companyeither to fire her or get her to join the Union.Although there is no direct evidence of what Finksaid to Freedman or Gurski,Ifind that somefurther representations were made to them aboutMable's functions-and lack of union membershipwhich caused Respondent Employer to finally suc-cumb to union"pressure" and terminate her. Bycausing-Mable'sdischarge in the circumstancesdescribed,RespondentUnion-violatedSection8(b)(I)(A) and(2) of the Act.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in sec-tion III, above, occurring in connection with theoperations of the Respondent Company and otheremployers set forth in section I, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof,V. THE REMEDYHaving found that the Respondents engaged -inunfair labor practices, it will be recommended thatthey cease and desist therefrom and take certain af-firmative action in order to effectuate the policiesof the Act.Itwillbe` recommended that the RespondentCompany offer Stella P. Mable immediate and fullreinstatement toherformeror substantiallyequivalentposition,withoutprejudice to herseniority or other rights and privileges; and thatRespondent Union notify Respondent Company, inwriting, and furnish a copy to Mable, that it haswithdrawn its objections to the employment ofMable- by the Respondent Company and requeststhe Respondent Company to reinstate her.Since it has been found that the RespondentUnion and Respondent Company are both responsi-ble for the discrimination suffered by Mable, it willbe recommended that they jointly and severallymake her whole for any loss of pay she may havesuffered by reason of the discrimination against her,by payment to her of a sum of money equal to thatwhich she normally would have earned as wagesfrom March 31, 1967, to the date of the Respond-ent Company's offer of reinstatement, less her netdischarge. SeeLocal 776, IATSE (Film Editors),124 NLRB 842, 843;J.Zzak &Sons. Inc.,152 NLRB 380, 383.-'Radio Officers'Unionv.N.L R B,347 U.S. 17, 42;Armour Creameries,96 NLRB 570, 579;The Englander Company, Inc,108 NLRB 38. CARPET MAN INC.earnings during said period and in a manner con-sistent with Board policy set out in F.W. WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heat-ing Co.,138 NLRB 716, provided, however, thatthe Respondent Union's liability shall be tolled 5days after it serves written notice on RespondentCompany of its withdrawal of objections to Mable'semployment and its request for her 'reinstatement.It is also recommended that the Company makeavailable to the Board, upon request, payroll andother records to facilitate computation of theamount of backpay due.On the basis of the foregoing findings, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW375within the meaning of Section 2(5) of the Act,3.By discriminating in regard to the hire andtenure of employment of Stella P. Mable, therebyencouragingmembership in Respondent Union,Respondent Company has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4.By causing the Respondent Company to dis-criminate againstMable in violation of Section8(a)(3) of the Act, the Union has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(b)(2) and (1)(A) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.6.Respondent Employer did not reduce thewages and cancel the employer-paid hospitalizationbenefits of Stella P. Mable in violation of the Act,1.Carpet Man,Inc., is an employer engaged inas alleged in the complaint.commerce within the meaning ofthe Act.[Recommended Order omitted from publica-2.Respondent Union is a labor organization'tion.]